UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6411



LIONELL ELIJAH EPHRAIM,

                                              Plaintiff - Appellant,

          versus


RONALD J. ANGELONE, Director of the Department
of Corrections, in his individual and official
capacities; GENE JOHNSON, Deputy Director of
the   Department   of  Corrections,   in   his
individual and official capacities; W. P.
ROGERS, Regional Director of the Department of
Corrections, in his individual and official
capacities; CEI LOUIS, Chairman of the Central
Classification Board (CCB), in his individual
and official capacities; DUNCAN MILLS, Manager
of the Central Classification Board (CCB), in
his individual and official capacities; C. D.
LARSEN, Warden of Lunenburg Correctional
Center, in his individual and official
capacities; DAVID L. GRAHAM, Assistant Warden
of Operations, Lunenburg Correctional center,
in his individual and official capacities; D.
SPENCER, Human Rights Advocate, Lunenburg
Correctional Center, in his individual and
official capacities,

                                             Defendants - Appellees,

          and


VIRGINIA DEPARTMENT OF CORRECTIONS (VDOC),

                                                          Defendant.
Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-01-610-2)


Submitted:   June 19, 2003                 Decided:   June 27, 2003


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lionell Elijah Ephraim, Appellant Pro Se.       William W. Muse,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Lionell Elijah Ephraim appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.      See Ephraim v.

Angelone, No. CA-01-610-2 (E.D. Va. filed Mar. 1, 2003; entered

Mar. 3, 2003).*   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Because we have received and reviewed the district court
record on appeal, we deny Ephraim’s motion for transmittal of the
record as unnecessary.


                                 3